Morrissey, C. J.
On trial to a jury, plaintiff recovered judgment for a bill of lumber used in tbe construction of a building on real estate owned by defendant, and defendant appeals.
Defendant is a married woman, but holds the real estate in her own right. O. O. Louis, the husband, ordered the lumber. Plaintiff made entry on its books in the following form:
“Sold O. O. Louis, Swedeburg, Nebr.
“For Hilma H. Louis property.’
Plaintiff alleges that the sale was made to defendant. Defendant denies that she ordered or purchased the lumber, although it is not denied that it was used in the erection of her building.
The court submitted the question to the jury, upon the evidence, whether the goods were in fact sold to the husband or to the wife, and the jury found for the plaintiff. The instruction is not objected to, and that is decisive of that question.
Defendant says in her brief that the only question for us to determine is: Was the charge, as made on the books of the company, made against her, or was it intended to be a charge against her husband? An inspection of the original entry, which is in evidence, may leave the question somewhat in doubt; but the manager of the company testified, without objection, that the goods were charged to defendant, “because I knew the property was in her name.” This testimony is uncontradicted, and is sufficient to sustain the verdict on the point presented.
The judgment is
Affirmed.
Letton and Rose, JJ., not sitting.